*781The identification testimony was properly admitted since it was not the result of any police-arranged identification procedure and was the product of the complainants’ own activity. The undisputed testimony was that, on the evening of June 8, 1989, one day following the robbery, both victims went in search of their assailants. Upon spotting the defendant, whom they immediately recognized, they circled the block and again viewed him to be sure he was the man who stole their property at gunpoint. They then telephoned the police and, without any suggestion from the police, pointed to him as their assailant. This independent selection of the defendant was not the product of police activity and the complainants’ in-court identifications of the defendant were properly admitted at trial (see, People v Lino, 121 AD2d 472).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.